UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4173


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEVIN ANTHONY HICKMAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00261-WDQ-8)


Submitted:    November 16, 2012            Decided:   November 29, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A.    Pommett, III, NATHANSON & POMMETT, P.C., Baltimore,
Maryland,    for Appellant.    Rod J. Rosenstein, United States
Attorney,    James Wallner, Assistant United States Attorney,
Baltimore,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Anthony Hickman was convicted of conspiracy to

possess   with     intent     to    distribute     one        kilogram    or    more   of

heroin, and possession with intent to distribute heroin, and

sentenced     to   concurrent       sentences      of    life     and     360   months’

imprisonment.        He appealed, and this court affirmed in part,

vacated     the    conspiracy        conviction         and     corresponding         life

sentence, and remanded with directions to enter judgment on a

lesser    included      offense      of   a     100-gram        conspiracy      and     to

resentence accordingly.            On remand, the district court sentenced

Hickman to concurrent 360-month sentences.                     Hickman now appeals,

contending     that     the     district        court    erred     in     failing       to

reconsider     his    sentence       on   the     possession       with     intent      to

distribute     count,    and       that   the     district       court     imposed     an

unreasonable sentence.         Finding no error, we affirm.

             Hickman first argues that the district court erred in

failing to reconsider his 360-month sentence on the possession

with intent to distribute count.                 We review a district court’s

interpretation of this court’s mandate de novo.                          United States

v. Susi, 674 F.3d 278, 283 (4th Cir. 2012).                     If we find error in

the district court’s interpretation, we will reverse, unless the

error was harmless.           See id. at 284; see also Fed. R. Crim. P.

52(a).    The district court plainly reconsidered the sentence on

this charge when it separately calculated the Guidelines range,

                                          2
separately       considered        defense          counsel’s     arguments,       and

separately announced the sentence on this count.                      Furthermore,

any error with respect to Hickman’s 360-month sentence on Count

I is harmless, because such error has no effect on Hickman’s

actual term of confinement, in light of his concurrent 360-month

sentence on Count VI.

              Hickman    next     challenges        the   reasonableness     of     his

sentences.       This court reviews a sentence applying an abuse of

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).       The    court     first   reviews      for   significant    procedural

errors, including whether the district court failed to calculate

or    improperly      calculated       the   Guidelines      range,   treated      the

Guidelines      as    mandatory,       failed    to    consider    the   §   3553(a)

factors, or failed to adequately explain its chosen sentence.

Id.       The       district     court       must     make   an    “individualized

assessment,” wherein it applies the relevant § 3553(a) factors

to the facts of the case before it.                    United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                    The district court should

also address any nonfrivolous arguments for an out-of-Guidelines

sentence and explain why it rejected those arguments.                        Id.    If

the   court     finds   a    sentence    procedurally        reasonable,     it    then

examines substantive reasonableness, considering the totality of

the circumstances—including the extent of any variance from the

Guidelines.         Gall, 552 U.S. at 51.             If the sentence is within

                                             3
the    Guidelines      range,    the       court    may    adopt     a    presumption     of

reasonableness.        Id.

            Hickman’s aggregate sentence is both procedurally and

substantively reasonable.                 Despite Hickman’s contentions to the

contrary, the district court correctly applied the § 3553(a)

factors,    and   adequately          explained      its    rejection       of   Hickman’s

arguments   in    support       of    a    downward       variance.        Moreover,     the

court was not required to conduct a departure analysis before

imposing a variance sentence.                     See United States v. Diosdado-

Star, 630 F.3d 359, 365-66 (4th Cir.), cert. denied 131 S. Ct.

2946    (2011).        Furthermore,         considering        the    totality     of    the

circumstances—including               Hickman’s           criminal         history,      his

offenses’ seriousness, and the district court’s modest variance

on Count VI—and applying a presumption of reasonableness as to

the sentence on Count I, we find the district court did not

abuse its discretion in imposing concurrent 360-month sentences.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral        argument      because     the       facts   and   legal

contentions      are   adequately          presented      in   the    materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              4